Citation Nr: 1026498	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right ear hearing loss 
and if so whether the claim should be granted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinnitus and if so 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and 
from October 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Although the Veteran also initiated an appeal with 
respect the denial of the veteran's claim to reopen a claim for 
service connection for left ear hearing loss disability in the 
June 2008 rating decision, that matter was resolved by a December 
2008 rating decision granting service connection for left ear 
hearing loss disability.

In September 2009, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that proceeding is of 
record.

When this case was previously before the Board in April 2010, it 
was remanded to afford the Veteran an opportunity to testify at a 
Board video conference hearing.  In compliance with this remand, 
the Veteran, his spouse, and his daughter testified at a video 
conference hearing before the undersigned Veterans Law Judge in 
June 2010.  A transcript of that proceeding is of record.  

The Board notes that the Veteran appears to have filed a 
claim to reopen a claim for service connection for 
posttraumatic stress disorder.  The record before the 
Board does not reflect that the RO has responded to this 
claim.  Therefore, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Entitlement to service connection for right ear hearing loss 
disability and tinnitus was denied in an unappealed rating 
decision issued in August 2007.

2.  The subsequently received evidence includes evidence that is 
not cumulative or redundant of the evidence previously of record 
and is sufficient to establish a reasonable possibility of 
substantiating the claims for service connection for right ear 
hearing loss disability and tinnitus.

3.  The Veteran has right ear hearing loss disability that is 
etiologically related to in-service noise exposure.  

4.  The Veteran has tinnitus that is etiologically related to in-
service noise exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for service connection for right ear hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385, 3.304(f) (2009).

3.  New and material evidence has been presented to reopen a 
claim for service connection for tinnitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement to service connection for right ear hearing loss 
disability and service connection for tinnitus.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Claim to Reopen

The record reflects that entitlement to service connection for 
tinnitus and right ear hearing loss disability was denied in an 
unappealed rating decision issued in August 2007 based on the 
RO's determination that neither disability was incurred in or 
aggravated by active duty.

The pertinent evidence of record at the time of the August 2007 
rating decision included the following: the Veteran's service 
treatment records (STRs) showing evidence of right ear hearing 
loss in audiograms conducted in October 1990 and April 1991; and 
service personnel records (SPRs) showing the Veteran was assigned 
to the "Fld Arty Crmn" and served as a heavy vehicle driver.

The subsequently received evidence includes reports of VA 
audiological evaluations in April 2007 and May 2008 showing a 
right ear hearing loss disability; an October 2007 statement by 
Dr. APW, M.D., in which the VA physician opined that the 
Veteran's hearing loss was a result of in-service noise exposure; 
testimony from the Veteran that his hearing loss was aggravated 
during active service and that his tinnitus happened in service.

The Board finds that the post-service medical evidence showing 
that the Veteran has a right ear hearing loss disability, the 
October 2007 statement by Dr. APW, and the Veteran's testimony 
are new and material.  In this regard the Board notes that this 
evidence directly addresses the reason the claims were originally 
denied.  The evidence is not cumulative or redundant of the 
evidence previously of record.  Moreover, the evidence is 
sufficient to raise a reasonable possibility of substantiating 
the claims.

Accordingly, reopening of the claims is in order.


Service Connection

The Veteran contends that service connection is warranted for 
right ear hearing loss and tinnitus because they are related to 
service.

Specifically, at the September 2009 and June 2010 hearings, the 
Veteran testified that he felt his hearing loss was aggravated 
during active service.  He furthered, with supporting testimony 
from his spouse and daughter, that while in service he would go 
on the rifle range without hearing protection, was in the field 
artillery, and drove a truck.  He also stated that service 
connection should be granted for tinnitus because "it happened 
in the military."  The Board notes that the Veteran is competent 
to state when he first noticed sounds in his ears and difficulty 
hearing.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds no 
reason to question the credibility of his testimony as service 
personnel records confirm that the Veteran worked with the field 
artillery as a heavy vehicle driver, and there is no evidence 
that contradicts his assertion that he wore no hearing protection 
when performing his duties.  

Of record are the aforementioned reports of VA audiological 
evaluations in April 2007 and May 2008 that confirm the Veteran 
currently has a right ear hearing loss disability, as defined by 
VA regulation, and tinnitus.  Therefore, the material question in 
this case is whether these disabilities are related to his active 
service.

The Board acknowledges that in the aforementioned VA audiological 
evaluation in May 2008, the examiner opined that the Veteran's 
hearing loss was not caused by or a result of military service as 
a medical examination in January 1992, with a frequency specific 
audiogram, showed normal hearing in both ears.  

In the aforementioned statement by Dr. APW, he stated that the 
Veteran served in the field artillery and had exposure to a great 
deal of noise.  As noted above, he opined that the Veteran's 
hearing loss was the result of this noise exposure.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis v. 
Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the opinion provided by Dr. APW is more 
probative than that provided by the other VA examiner.  In this 
regard, the Board notes that the VA examiner appeared to rely 
solely on the fact that the Veteran's hearing was within normal 
limits at separation in forming her opinion.  As discussed above, 
STRs showed evidence of right ear hearing loss in audiograms 
conducted in October 1990 and April 1991.  The Veteran is also 
competent to report when his symptoms started.  Moreover, the 
Board has found the Veteran's statements to be credible.  
Therefore, the rationale for the VA physician's medical opinion 
in May 2008 is not sound.  Accordingly, the Board concludes that 
the Veteran's right ear hearing loss disability and tinnitus are 
etiologically related to his active service.  The Board 
acknowledges that the history provided by the Veteran concerning 
the onset of his tinnitus has not been entirely consistent.  
However, the Board has afforded the Veteran the benefit of the 
doubt in assessing his statements. 



							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for right ear hearing loss 
disability is granted.

Entitlement to service connection for right ear hearing loss 
disability is granted.

New and material evidence having been received, reopening of the 
claim for service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


